DETAILED ACTION
Claims 1-20 were filed with the application on 04/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because Figures 1, 4, and 5 show sectional views, but do not include the required hatching (see 37 C.F.R. 1.84(h)(3)).  Only portions of the cross-sectional views have the required hatching.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 3, 9, and 18 are objected to because of the following informalities:  
In claim 3, line 3: “wherein second sleeve” should be replaced with “wherein the second sleeve”.
In claim 9, line 2: “configured to guide and the adjustable nut” should be replaced with “configured to guide [[and]] the adjustable nut” (in order to remove the extraneous “and”).
In claim 18, line 2: “configured to guide and the adjustable nut” should be replaced with “configured to guide [[and]] the adjustable nut” (in order to remove the extraneous “and”).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “a second setting spring disposed in a second chamber and applying a second biasing force on the poppet in the distal direction, wherein the first chamber and the second chamber are fluidly coupled to the second port of the counterbalance valve, wherein the second setting spring is in parallel with the first setting spring … wherein the poppet is configured to move to an axial position 
The closest prior art of record of US. Pat. Nos. 10626892; 4,873,817; and 6,640,830.  However, none of the prior art teach or suggest the first setting spring and second setting spring and chambers as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawing objections and claim objections set forth above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JESSICA CAHILL/Primary Examiner, Art Unit 3753